Citation Nr: 0009707	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  95-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than January 7, 
1992, for assignment of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to January 
1968.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) pursuant to a June 1999 Order of the United States 
Court of Appeals for Veterans Claims (the Court) which 
vacated an April 1998 decision of the Board.  That Board 
decision denied the veteran's appeal of a March 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which granted a total 
evaluation based on individual unemployability due to 
service-connected disabilities, effective from January 7, 
1992.  


FINDINGS OF FACT


1.  In a March 1994 rating decision, the RO granted a total 
evaluation based on individual unemployability due to 
service-connected disabilities, effective from January 7, 
1992.

2.  On October 23, 1989, the veteran submitted an informal 
claim for increased compensation based on individual 
unemployability due to service-connected disabilities.  

3.  The evidence is in equipoise as to whether it was 
factually ascertainable that the veteran was totally disabled 
by reason of service-connected disabilities one year prior to 
the October 23, 1989, date of claim.  



CONCLUSION OF LAW

The requirements for an effective date of October 23, 1988, 
for the assignment of a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

After a review of the record, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.  
The Board is not aware of any additional relevant evidence 
which is available in connection with the issue on appeal.  
Therefore, no further action is necessary to meet the duty to 
assist the veteran with the development of evidence in 
connection with his claims.  See 38 U.S.C.A. § 5107(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

An award of a total disability rating based on individual 
unemployability, due to service-connected disabilities, is an 
award of increased compensation.  Effective dates for 
increases in compensation are assigned in accordance with 38 
C.F.R. § 3.400(o) (implementing 38 U.S.C.A. § 5110(a), 
(b)(2)).  Under that regulation, the effective date of an 
increase in compensation shall be the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1).  In disability compensation cases, an 
effective date may also be assigned as of the earliest date 
"on which it [was] factually ascertainable that an increase 
in disability had occurred, if [the] claim is received within 
[one] year from such date."  Otherwise the effective date 
will be the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).

The veteran has maintained that he suffered brain stem injury 
during an in-service automobile accident, and that this 
injury has left him with tremors which have become 
progressively worse since service and are ultimately totally 
disabling.  Review of the procedural history discloses that 
the veteran initially filed a claim for a nervous condition 
in July 1968 and that the claim was denied in a December 1968 
rating decision.  The veteran filed a claim for hand tremors 
in November 1984, and service connection for that disorder 
was granted by the RO in May 1985.  Hand tremors due to brain 
stem contusion were evaluated as 30 percent disabling, with 
an effective date of November 1984 at that time.  The veteran 
disagreed with the effective date assigned, but no 
substantive appeal was filed.  A routine future examination 
was conducted in April 1987 and an increased evaluation was 
denied in a subsequent April 1987 rating decision.  The 
veteran was provided notice of this determination in May 
1987, but did not appeal the denial of an increased rating.  

In June 1989, the veteran was provided a routine future VA 
examination.  In a subsequent rating action of August 1989, 
the RO reduced the veteran's rating to 10 percent because 
examination at that time, according the RO, revealed that the 
veteran's service-connected disability had improved.  The 
veteran filed a notice of disagreement with that action, and 
with a subsequent September 1989 confirmed rating action, in 
a written statement dated October 16, 1989, and received at 
VA October 23, 1989.  Thereafter, the veteran pursued his 
appeal, submitted lay statements, and provided testimony, 
along with his wife, at a hearing at the RO in February 1990.  
Development following the hearing resulted in the restoration 
of the veteran's 30 percent rating in a July 1990 rating 
decision.  

However, the veteran continued to disagree with the assigned 
evaluation.  In a March 1992 rating decision, the RO 
increased the evaluation assigned the veteran's service-
connected disability, now characterized as loss of use of the 
left hand with fine tremor of the right hand, history of 
brain stem contusion to 60 percent, effective from January 7, 
1992, the date of a VA examination; in that rating decision, 
the RO also determined that the veteran was permanently and 
totally disabled for nonservice-connected pension purposes, 
also effective from January 7, 1992.  However, in a March 
1994 rating decision, it was determined, in pertinent part, 
that the March 1992 rating was clearly and unmistakably 
erroneous in failing to grant individual unemployability from 
January 7, 1992, on the basis of permanent and total 
disability resulting solely from service-connected brain 
injury.  In its now-vacated April 1998 decision, the Board 
found that the proper effective date was also January 7, 
1992.

In the Joint Motion which formed the basis for the Court's 
Order vacating the Board decision, the parties agreed that 
the veteran's October 1989 disagreement with the rating 
reduction for his hand tremors constituted an informal claim 
for TDIU.  The parties reasoned that the veteran had, in this 
written statement, satisfactorily communicated his belief 
that his tremors caused him to be unable to obtain and 
sustain gainful employment, and that he had essentially 
identified the benefit sought, a TDIU.  See 38 C.F.R. 
§§ 3.1(p), 3.155(c) (1999).  

The parties also agreed that the Board did not address 
certain lay evidence, including testimony from the veteran's 
spouse in February 1990 and written statements from [redacted] 
[redacted] dated in January 1990.  Finally, the parties agreed 
that the Board must review all the evidence of record to 
ascertain the earliest possible effective date.  

Noting that Board is bound by the decision of the Court by 
the law of the case doctrine as set forth in Browder v. 
Brown, 5 Vet. App. 268, 270 (1993), the Board must find that 
the written statement received October 23, 1989, was an 
informal claim for TDIU.  In this regard, the Board notes 
that the veteran was never afforded an opportunity to 
formally apply for TDIU, and that his claim has been pending 
since that time.  See 38 C.F.R. § 3.155. 

To determine the effective date, the Board must identify both 
the date of receipt of claim and the date entitlement arose.  
38 C.F.R. § 3.400(o).  Having established October 23, 1989, 
as the date of receipt of claim for TDIU, the Board must 
attempt to determine the date upon which entitlement to TDIU 
arose.  

A review of the record is necessary.  The veteran was 
afforded a neuropsychiatric examination by VA in April 1987.  
The veteran reported that he had been unemployed for five 
years.  He stated that his whole body trembled often, that he 
had trouble performing daily living and self-care tasks, and 
that he could no longer drive.  The examiner noted very 
spastic muscle tone and flapping tremors.  The veteran could 
not complete finger to nose testing or walk heel-toe in a 
straight line.  He had total body ataxia.  Tendon reflexes 
were difficult to elicit in the upper and lower extremities 
as the veteran was almost rigid.  The diagnosis was tremors, 
total body, according to records secondary to brain stem 
contusion.  As noted above, an increased evaluation was 
subsequently denied in an April 1987 rating decision, and the 
veteran did not appeal this denial.  However, the findings 
shown on the April 1987 rating decision are useful when 
comparing the findings reported on subsequent VA examination.  
This examination report is of particular relevance in 
assessing the weight to be accorded to later examinations as 
the veteran has asserted that the June 1989 VA examination 
was inadequate and that the findings obtained on that 
examination were not accurate.  

In this regard, VA examination in June 1989, appeared to show 
less severe symptoms.  The veteran's hand tremors were fine, 
described as practically undetectable.  Reflexes were 
difficult to elicit and the grip was 20 percent of normal, 
which the examiner noted was unusual given the veteran's 
excellent muscle development.  A history of heavy work was 
suggested by calluses.  However, the veteran also reported at 
that time that he had been employed as a carpenter and 
millwright in the past, but was unemployed at that time 
because he had to work with his hands to do that type of work 
and he indicated that he had to hold his hand steady just to 
work the buttons on a telephone.  

A note from the veteran's doctor, Stephen Witzel, M.D., dated 
in September 1989, is of record.  It contains the doctor's 
opinion that "the matter of [the veteran's] disability has 
not changed in spite of your recent decision to reduce this 
patient's disability benefits."  

At the February 1990 hearing, the veteran testified that he 
could not keep a job because of his shaking.  He indicated 
that he could not perform personal grooming activities or 
activities such as pouring liquids or holding a glass.  He 
also had become increasingly poor at keeping his balance.  He 
had trouble writing legibly.  The tremors were perceived by 
many people to be a sign of alcoholism.  This affected 
people's opinion of him at work.  He had not worked in years 
due to this.  The veteran's wife testified that when she met 
him several years prior, she had initially believed him to a 
severe alcoholic.  She stated that everyone who knew him at 
work thought that he shook because he drank too much.  She 
also stated that since she had known the veteran, his tremors 
had become worse.

A lay statement from [redacted] dated February 2, 
1990, relates Ms. [redacted] observations of the veteran for 
seven years.  She stated that she could attest to the genuine 
nature of his tremors.  She explained that the condition had 
been present for as long as she knew the veteran and that it 
had become steadily worse.  She related that at times people 
could feel the veteran trembling if they sat on the sofa with 
him.  

Development was ordered by the hearing officer following the 
hearing.  The veteran underwent a neurological evaluation in 
March 1990 which yielded findings of crude bilateral tremors 
probably secondary to the motor vehicle accident, and mild 
organic brain syndrome.  The prognosis was poor.  These 
examination findings were more consistent with the 
examination findings shown on VA examination in April 1987 
than on examination in June 1989, and were consistent with 
Dr. Witzel's statement that there had been no change in the 
veteran's condition, and corroborated the hearing testimony 
and lay statements regarding observations of the veteran's 
disability over a period of several years.  

Thus, the Board notes that although the medical evidence 
dated within the one year prior to the date of the October 
1989 claim (which included the June 1989 VA examination with 
reported findings and the September 1989 statement of Dr. 
Witzel with no supporting clinical records) appeared to show 
a condition which had not worsened, but had instead improved, 
the Board finds that there is support in the record that 
would indicate that the June 1989 VA examination was not an 
accurate representation of the veteran's condition during the 
year prior to the date of the claim.  As noted above, VA 
examination in 1987, hearing testimony and lay statements 
obtained in 1990, and the VA examination in 1990 all indicate 
that less weight should be accorded the June 1989 rating 
examination.  As this evidence corroborates Dr. Witzel's 
statement that the veteran's condition had not changed, the 
Board must find that the evidence is in equipoise as to 
whether it was factually ascertainable that the veteran was 
totally disabled due to service-connected disability during 
the year preceding the date of the claim.  Thus, without 
necessarily deciding whether testimony obtained after the 
date of a claim may be used to determine whether it was 
factually ascertainable that an increase was warranted prior 
to the date of the claim, the Board finds that the evidence 
is at least in equipoise as to whether the veteran was 
totally disabled due to service-connected disability during 
the one-year period prior to the date of the October 1989 
claim.  Under such circumstances, the Board will apply the 
benefit of the doubt rule and conclude that the veteran was 
totally disabled based on individual unemployablity due to 
service-connected disability as of October 23, 1988.  

The Board has considered earlier records in order to 
determine whether there was an even earlier informal claim or 
an earlier showing of total disability.  However, as noted 
above, the veteran did not appeal the earlier determinations 
regarding increased evaluations and the Board notes that the 
earlier dated medical evidence does not indicate that the 
veteran intended to file a claim for a total disability 
evaluation prior to the October 1989 claim.  In any event, 
the parties in the Joint Motion agreed that October 1989 is 
the date of the claim in this case.

As noted, the date of the veteran's claim was October 23, 
1989.  38 C.F.R. § 3.400(o) provides that the effective date 
of an increase in compensation shall be the date of receipt 
of claim or the date entitlement arose, whichever is later, 
but an exception provides that in disability compensation 
cases, an effective date may also be assigned as of the 
earliest date on which it was factually ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year from such date, otherwise the effective date 
will be the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(1),(2).  The Court has held that 
38 C.F.R. § 3.400(o)(2) was for application only where the 
increase in disability precedes the claim, provided that the 
claim is also received within one year after the increase.  
See Harper v. Brown, 10 Vet. App. 125 (1997).  In Harper, the 
Court rejected the veteran's argument that 38 C.F.R. § 
3.400(o)(2) permits the assignment of an increased rating as 
of the date of the receipt of claim because the increase in 
disability did not occur until after the claim was submitted.  
The Court found that the general rule of 38 C.F.R. § 
3.400(o)(1) applied in that particular case because the 
filing of the claim preceded the increase.  Id. at 126, 127.  

In a recent opinion, the VA General Counsel has reiterated 
that, as explained by the Court in Harper, the effective date 
of an increased rating would be the date of the claim only if 
the claim is not received within the year following the 
increase in disability.  The opinion further held that when a 
veteran submits a claim alleging an increase in disability 
within the one year prior to VA's receipt of the claim and 
medical evidence substantiates the increased disability, the 
effective date of an award of increased disability must be 
determined based upon the facts of the particular case.  It 
was noted that the record as a whole must be analyzed for 
this purpose.  See VAOPGCPREC 12-98.

The Board observes that, in the instant case, the provisions 
of 38 C.F.R. § 3.400(o)(2) are applicable since the increase 
preceded the filing of the claim.  When all of the evidence 
is reviewed in its totality and the benefit of the doubt is 
afforded the veteran, the Board must conclude that there was 
a factually ascertainable increase shown one year prior to 
the date of the claim.  As set forth in the VA's Schedule for 
Rating Disabilities, found at 38 C.F.R. § 4.1 (1999), a total 
rating can be assigned when a single disability is rated at 
60 percent, when there are multiple disabilities totaling 70 
percent, with one at least at 40 percent.  See 38 C.F.R. 
§ 4.16 (1999).  When these conditions are not satisfied, but 
the particular circumstances suggest unemployability, TDIU is 
also for application.  See 38 C.F.R. § 4.16 (1999).  The 
Court has recently explained that when TDIU is reasonably 
raised based on the submissions of the claimant or the 
evidence of record, the claim remains pending. See Norris v. 
West, 12 Vet. App. 413, 420-21 (1999) (holding that a rating-
increase claim includes a TDIU claim where veteran meets the 
section 4.16(a) schedular requirements and the record on 
appeal includes evidence of unemployability based on a 
service-connected disability or disabilities), motion for 
full Court decision denied (July 29, 1999).

At the time of the October 1989 claim, the veteran was rated 
under Diagnostic Codes 8045-8515.  The Board notes that a 
disability producing the equivalent of complete paralysis of 
the median nerve would be rated at 60 or 70 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Codes 8045-8515 
(1999).  While the veteran's disability did not meet the 
requirements for complete paralysis of the median nerve, his 
particular manifestations of his hand tremors, falling, 
shaking, difficulty walking and using his hands, warrant a 
finding of unemployability under 38 C.F.R. § 4.16(b).  

As was the Court's directive, the Board has reviewed all 
evidence of record, to ascertain the earliest possible 
effective date.  See also Hazan v. Gober, 10 Vet. App. 511, 
518 (1997).  The evidence of record provides a basis to 
conclude that the effective date should be October 23, 1988.  
The Board finds that the rule of 38 C.F.R. § 3.400(o)(2) is 
for application, and the proper effective date of the 
veteran's claim is a year prior to the date of claim. 

The Board has considered the doctrine of reasonable doubt as 
noted throughout the decision.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, 
the Board finds that the evidence is in equipoise as to 
whether the veteran was totally disabled by reason of 
service-connected disabilities as of a year prior to the 
October 23, 1989, informal claim.  The claim for an effective 
date of October 23, 1988, is therefore granted.  Conversely, 
the preponderance of the evidence is against the claim as to 
an effective date earlier than that date, as the record shows 
that the veteran was totally disabled as of that date, and 
there has been no other identified informal or formal claim 
prior to that date.  



ORDER

An effective date of October 23, 1988, for the assignment of 
total evaluation based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

